Citation Nr: 1209757	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-45 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected post traumatic stress disorder (PTSD).  

2.  Entitlement to restoration of a 30 percent evaluation, to include an evaluation in excess of 30 percent, for service-connected cervical strain with radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from May 1995 to August 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the RO which, in part, reduced from 30 to 20 percent the evaluation assigned for cervical strain with radiculopathy; effective from August 1, 2009, and denied service connection for sleep apnea.  A hearing before the undersigned at the RO was held in April 2011.  

The issue of an increased evaluation in excess of 30 percent for the cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  At the hearing in April 2011, prior to the promulgation of a decision in this appeal, the Veteran advised VA that he wished to withdraw his appeal of the claim of service connection for obstructive sleep apnea.  

2.  The 30 percent evaluation assigned for the Veteran's cervical strain with radiculopathy had been in effect for more than five years at the time of the May 2009 rating decision which reduced the rating to 20 percent; effective from August 1, 2009.  

3.  The February 2009 rating decision that proposed the reduction, and the May 2009 rating decision which reduced the 30 percent rating, failed to consider the provisions of 38 C.F.R. § 3.344 prior to the reduction action.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for an evaluation in excess of 30 percent for migraine headaches by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

2.  The reduction of the Veteran's disability rating for cervical strain with radiculopathy from 30 to 20 percent, effective August 1, 2009, was improper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(e), 3.344 (2011); Kitchens v. Brown, 7 Vet. App. 320 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In light of the favorable decision restoring the 30 percent rating for the service-connected cervical strain with radiculopathy, the Board finds that any VA deficiency in complying with VCAA is harmless error as the Board's action below constitutes a full grant of benefits for the issue to be adjudicated in this decision.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the hearing at the RO in April 2011, the Veteran withdrew his appeal of the claim of service connection for obstructive sleep apnea, secondary to service-connected PTSD.  Hence, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and the issue is dismissed.  

Reduction

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  When VA reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2011); Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

Additionally, where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344 (2011).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement, such as, psychiatric disorders will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The regulations provide further, that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  

Under 38 C.F.R. § 3.344, the RO must find that (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens, 7 Vet. App. 320; Brown, 5 Vet. App. at 419.  

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  

By rating action in February 2009, the RO proposed to reduce the 30 percent evaluation assigned for the Veteran's cervical spine disability to 20 percent.  The Veteran was informed of the proposal by letter dated in February 2009, and was given 60 days to respond.  By rating action in May 2009, the RO reduced the 30 percent rating to 20 percent; effective from August 1, 2009.  

In the instant case, the critical issue is whether 38 C.F.R. § 3.344 applies - that is, whether the 30 percent evaluation was in effect more than five years at the time of the reduction of benefits in the May 2009 rating decision.  Here, the evidentiary record shows that the Veteran was assigned an increased rating to 30 percent by the RO in December 2003; effective May 7, 2003, the date of receipt of his for increase claim.  38 C.F.R. § 3.400(o)(2).  As such, the disability rating was in effect for well over five years prior to May 2009, and 38 C.F.R. § 3.344 applies.  See Brown, 5 Vet. App. 413 (noting that the relevant date is the effective date of the evaluation assigned to the disability, not the date of the rating decision).  

Accordingly, the provisions of 38 C.F.R. § 3.344 apply and the reduction is void because the provisions were not met.  Although the RO's decision to reduce the 30 percent rating implied that there was improvement and the RO included the provisions of 38 C.F.R. § 3.344 in the statement of the case, there was no indication that the RO actually considered that provision of the regulations.  Specifically, there was no discussion of a finding of material improvement and whether that material improvement will be maintained under the ordinary conditions of life.  

Thus, the Board finds that the May 2009 rating decision was improper and is void ab initio.  Accordingly, the 30 percent evaluation for the Veteran's cervical strain with radiculopathy is restored.  


ORDER

The appeal of the claim of service connection for obstructive sleep apnea, secondary to service-connected PTSD is dismissed.  

Entitlement to restoration of the 30 percent evaluation assigned for cervical strain with radiculopathy is warranted.  


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain a current VA examination.

At the Board hearing in April 2011, the Veteran testified that his cervical spine disability had worsened significantly since his last VA examination.  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  Caffery v. Brown, 6 Vet. App. 377 (1995); see also VAOPGCPREC 11-95 (1995).  Given the Veteran's expressed contention, a new examination should be scheduled to evaluate the current severity of his service-connected cervical spine disability.  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his cervical spine disability since January 2011.  Thereafter, the AMC should attempt to obtain copies of all medical records from the identified treatment sources and associate them with the claims folder.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the current extent of the orthopedic and neurological impairment resulting from his service-connected cervical spine disability.  The claims file must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner(s) must also be conducted.  The examiner(s) must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner should respond to the following:  

a)  Note any limitation of motion in the cervical spine.  

b)  Indicate whether the cervical spine exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional loss of range of motion or favorable, intermediate or unfavorable ankylosis.  

c)  Express an opinion on whether pain could significantly limit functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or favorable, intermediate or unfavorable ankylosis due to pain on use or during flare-ups.  

d)  Identify any neurological complaints or findings attributable to the cervical spine disability and provide a written discussion of the degree of residual weakness or sensory disturbances, and how it impacts on motor function of the cervical spine.  

e)  Note whether any associated intervertebral disc syndrome that may be present results in incapacitating episodes and indicate the total duration of any of these episodes.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




____________________________________________
K. Millikan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


